[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO DISMISS
DISCUSSION
CT Page 4000
The motion to dismiss on the ground of lack of personal jurisdiction filed by the defendants Bell Asbestos Mines Ltd. and Asbestos Corp. Ltd. is denied. See Hover v. Asbestos Corp. Ltd.,678 F. Sup. 370 (D.Conn. 1986); Bull v. Asbestos Corp. Ltd., No. H-82-463 (D.Conn. May 25, 1984, Blumenthal, J.); see also In reConnecticut Asbestos Litigation, 677 F. Sup. 70 (D.Conn. 1986).
THIM, JUDGE